DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election with traverse of Group I, claims 1-4, 11-14 and amended claims 21-24 and election of species of ‘PAN2020’ in the reply filed on November 18, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is not proper because it would not be a “serious” burden to search Groups I, II and III at once.  This is not found persuasive because Group II is a different process of crossing a selected spontaneous mutation Cannabis plant.  Group III is a different method step of producing Cannabis plant with a different starting material.  These inventions would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicants timely traversed the restriction (election) requirement in the reply filed on November 18, 2022.

Status of the Claims
	Claims 5-10 and 15-20 are withdrawn; claims 1-4, 11-14 and 21-24 will be examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2021 is considered by the examiner.  Total page numbers have been added under Non-Patent Literature Documents.

Priority
	This application is a CIP of 16/602,514 (USPP 32,725) filed on October 22, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Black and white photographs of Figs. 1-17 were received on October 21, 2020.  Color photographs of Figs. 1-14 were received on June 16, 2021.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Plant Patent No. 32,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to tissue or cell culture of regenerable cells; cells from plant part or cell from plant part selected from group consisting of leaves, cotyledons, ovules, protoplasts, callus, petiole, hypocotyl, meristematic cells, roots, root tips, pistils, anthers, flower, and stems ; plant regenerated from tissue or cell; and extract from plant or plant part tissue or cell thereof of Cannabis ‘PAN2020’.  Patent claim 1 is drawn to a Cannabis plant named ‘PAN2020’.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

                                                     Enablement
Claims 1-4, 11-14 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Dependent claims are included in this rejection.
The claims are drawn to plant tissue or seed producing of Cannabis variety PAN2020, plant parts, seeds, and tissues thereof and methods of using said plants.  This variety appears to be a novel plant variety, and as such, there is no reproducible way the variety is available to the public.  Therefore, the claims are not enabled.  Page 45 of the specification discloses a deposit information.  If Applicants intend to deposit plant tissues or seeds of the claimed variety to the DEPOSIT NAME, the specification must state if the deposit will be made under the Budapest Treaty or not.
(a) If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein; and a statement that the deposit has been ACCEPTED under the Budapest Treaty must be provided.
(b) If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i) during the pendency of this application, access to the invention will be afforded to the commissioner upon request;
(ii) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR 1.808(a)(2);
(iii) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
(v) the deposit will be replaced if it should ever become inviable.

Written Description
Claims 1-4, 14 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-3 drawn to tissue and cell culture of regenerable cells and to method of developing ‘PAN2020’ are not described.  ‘PAN2020’ appears to be heterozygous because ‘PAN2020’ is a F2 progeny from two lines that may not be inbreeds.  Tissue and regenerable cells are not described.
Regarding claim 2 drawn to plant, plant part, pollen, seeds of said variety ‘PAN2020’.  Applicants have not described any plant that have the distinguishing characteristics, other than plants of ‘PAN2020’.  Applicants have not described any plants that do not significantly differ from ‘PAN2020’.  Applicants have not described any method for producing a combination of parental lines of plants producing at least one further generation from the plant of claim 1.
Regarding claim 4 drawn to a method of developing Cannabis plant variety where obtaining a sample of nucleic acids from said plant and detecting in said nucleic acid a plurality of polymorphisms and using said polymorphisms for marker assisted selection for breeding.  These polymorphisms have not been described.
Regarding claim 14 are broadly drawn to seeds from ‘PAN2020’.  Seeds produced from ‘PAN2020’ would be the result of either selfing the hybrid or crossing it to another plant of any unspecified genotype or phenotype.  A skilled artisan would appreciate that selfing the claimed plant would result in an extremely high degree of allelic assortment at each genetic locus.  Moreover, outcrossing the claimed hybrid would introduce even more extraneous genetic material.  Either one of these outcomes would result in the production of plants that vary dramatically from ‘PAN2020’; however, the specification is silent with respect to any description of such plants.
Regarding claims 21-24 drawn to an extract from Cannabis plant or plant part, tissue or cell thereof claim 3 which is regenerated tissue or cell culture of claim 1.  As discussed above tissue and regenerable cells are not described.

                                                       Indefinite

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-14 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in this rejection.
	Regarding claims 1, 4, and 11 are drawn to ‘PAN2020’.  The name ‘PAN2020’ is unclear and creates ambiguity in the claims and thus renders the claims indefinite.  The name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a Cannabis plant that encompasses all of its trait except by a deposit.  Thus, the term in question lacks a general art-accepted meaning and Applicants do not explicitly define the term in the specification.  Depositing seeds would obviate this rejection.
Regarding claims 1, 4 and 11 are missing deposit information.
	Regarding claim 2, line 3, the second “pollen” should be deleted because it is already cited in line 2.
Claim 21 recites the limitation "plant part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "plant part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter et al (U.S. Plant Patent Application Publication 2017/0172040 P1).
The claims are drawn to an extract from any Cannabis plant. 
Carter et al disclose a Cannabis plant named ‘Katelyn Faith’ with extract from plant part, tissue or cell thereof [0034].
Conclusion
	No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661


Request for Information under 37 CFR §1.105
Applicants and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. 
This request is being made for the following reasons:
Applicants are claiming a seed or plant of Cannabis variety PAN2020, but the instant specification is silent about what starting materials and methods were used to produce plant variety PAN2020. It is unclear if the parents, KC VIRTUS and Zenit are inbreeds, or the variety PAN2020 is an inbred or hybrid and what type of seed was deposited. The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the claimed variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability (use and/or sale) of the original parental lines as well as the claimed variety should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the claimed plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the claimed plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the claimed  plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.

If Applicants view any or all of the above requested information as a Trade Secret, then Applicants should follow the guidance of MPEP § 724.02 when submitting the requested information. Applicants are advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in Applicants’ disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the Applicants’ first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

The Applicants are reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the Applicants do not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is attached with this Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662